Opinion.— In the absence of a statement of facts, only such errors as are shown by the record, which go to the foundation of the action or merits of the cause, can be considered. Morris v. Files, 40 Tex., 374. Appellee- by his intervention sought to have the sheriff’s sales made in 1875 vacated and set aside upon the ground of gross inadequacy of price, irregularities and fraud in the sale. Hi's first appearance in the case was June 6,1881, some six years after the sales were made.
There is no reason or excuse given for this great delay in asserting whatever rights he may have had in the .matter. He purchased- the land from Hunger after Driscoll’s judgment had been recorded in Montague county, and hence took land subject to lien. It is an appeal to the court to vacate the sales upon equitable considerations, and the rule is that the party seeking the remedy must act promptly, for otherwise he will be held to have acquiesced in and waived the irregularities. Hancock v. Metz, 15 Tex., 205; Vandergue v. Vandergue, 16 N. Y. Eq., 93; Crawford v. Genen, 35 Iowa, 543. This long acquiescence and delay place it beyond the power of the court to restore the parties to their original rights.
EEVtiftSBD AND REMANDED.-